Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01131-CV
____________
 
UNDERWRITERS AT LLOYD=S, Appellant
 
V.
 
INAC CORPORATION, Appellee
 

 
On
Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 98-20989
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed July 11, 2002.
On February 24, 2003, the parties filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
 Accordingly, the
appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.